DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed October 27, 2021 (hereinafter “10/27/21 Amendment") has been entered, and fully considered.  In the 10/27/21 Amendment, claims 1, 4-6, 9, 11, 14, & 15 were amended, and claim 3 was cancelled.  No claims were newly added.  Accordingly, claims 1, 2, & 4-15 are now pending in the application.         
3.	The 10/27/21 Amendment has overcome the rejections under §§ 112(b), 102, & 103 previously set forth in the Non-Final Office Action mailed 07/27/21 (“07/27/21 Action”), with the exception of the rejection of claim 5 under § 112(b), which has been maintained.  
4.	New claim objections and rejections under §§ 112(b), 102, & 103 are set forth herein, necessitated by Applicant’s Amendment.  
5.	The non-statutory double patenting rejection has been maintained.  

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
	a.	Claim 1 ends with two periods (“..”).  One should be deleted.   
b.	In claim 1, line 11, the recitation of “wherein said handles” should instead recite --wherein said plurality of handles--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1, 2, & 4-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
9.	Claim 1 recites the limitation “at least one housing” in line 3, thereby indicating that more than one housing may be utilized, but then recites “said housing” later in lines 10 & 12, thereby indicating that only one housing is utilized.  As such, it is not clear how many housings are required by the claim.  Clarification is required.  Note also the recitation of “the housing” in claims 12 & 14.  
10.	Claim 1 recites the limitation “at least one strap” in line 10, thereby indicating that more than one strap may be utilized, but then recites “said strap” later in lines 10 & 12, thereby indicating that only one strap is utilized.  As such, it is not clear how many straps are required by the claim.  Clarification is required.  
11.	Claim 1 recites the limitation “wherein said handles are coupled adjacent to said strap on said housing” in lines 11-12.  This recitation renders the claim indefinite, as the structure required by the claim is not clear.  For example, it is not clear whether both handles are coupled to the housing “adjacent” to one end of the strap, or whether each handle is coupled to the housing “adjacent” to a respective end of the strap, particularly since the claim sets forth no detail about where the strap is coupled to the housing.  Clarification is required.
12.	Claims 2 & 4-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation “said cold plate” in lines 2-3, thereby indicating that only one cold plate is utilized, however independent claim 1 (from which claim 5 depends) recites “at least one cold plate,” thereby indicating that more than one cold plate may be utilized.  As such, it is not clear how many cold plates are required by the claim.  Clarification is required.  
14.	Claims 6-10 are rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(b).
15.	Claim 6 recites the limitation “said second side” in line 2, thereby indicating that only one second side is required, however claim 5 (from which claim 6 depends) recites “at least one second side,” thereby indicating that more than one second side may be utilized.  As such, it is not clear how many second sides are required by the claim.  Clarification is required.  Note also the recitation of “said second side” in claim 8.  
16.	Claims 7-10 are rejected as ultimately depending from a claim (claim 6) rejected under 35 U.S.C. 112(b).
17.	Claim 8 recites the limitation “said vents are disposed on both said first side and on said second side” in line 2.  This recitation renders the claim indefinite.  First, claim 5 (from which claim 8 depends) already recites “at least one second side having vents.”  As such, assuming that “said second side” is intended to be the “at least one second side,” it is not clear whether the vents recited in claim 8 are intended to be the same vents recited in claim 5, or separate/additional vents.  Second, antecedent basis for “said vents” in claim 8 is found in both claim 5 (“at least one second side having vents”) and claim 6 (“at least one central section having vents”).  As such, it is not clear what “vents” are being referred to (i.e., do the vents of the at least one central section extend to the first side and second side) in the claim.  Clarification is required.   
18.	Claim 8 recites the limitation “said first side” in line 2, thereby indicating that only one first side is required, however claim 5 (from which claim 8 depends) recites “at least one first Note also the recitation of “said first side” in claims 9 & 10.  
19.	Claims 9 & 10 are rejected as ultimately depending from a claim (claim 8) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

21.	Claims 1, 2, & 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN204581495 to Hu et al. (“Hu”), published 2015-08-26 [made of record in Applicant’s 10/27/21 IDS w/English Translation].  NOTE: citations to the text of Hu (provided below) will be by page number to one or more of the four (4) pages of the English Translation provided by Applicant.  
22.	Regarding claim 1, Hu discloses a cold treatment apparatus configured to cool an object comprising: 
a) at least one housing [casing (1) - pg. 3; FIG. 1]; 
b) at least one chiller [semiconductor refrigeration chip (5) - pg. 3; FIG. 2] disposed in said at least one housing [FIG. 2]; 
c) at least one cold plate [metal heat conducting sheet (3) - pg. 3; FIG. 2] coupled to said at least one housing [disposed within casing (1) - see FIG. 2]; 

e) a plurality of handles [referred to in Hu as “two handshakes 19” - see annotated FIG. 1 of Hu (provided below), and pg. 3] coupled to said at least one housing [see FIG. 1]; and 
f) at least one strap [fixing strap (2) - pg. 3 - see annotated FIG. 1 of Hu (provided below)] coupled to said housing [FIG. 1], said strap [(2)] configured to press said at least one housing [(1)] against an object, and wherein said handles [(19)] are coupled adjacent to said strap [(2)] on said housing [(1)] [as best understood (see rejection under § 112(b) above) - see FIG. 1].  

    PNG
    media_image1.png
    343
    513
    media_image1.png
    Greyscale

ANNOTATED FIG. 1 OF HU
23.	Regarding claim 2, Hu further discloses wherein said at least one housing [(1)] comprises vents [thermal through holes (14) - pgs. 3-4; FIGS. 1-2].  
24.	Regarding claim 5, Hu further discloses wherein said at least one housing [(1)] comprises at least one first side [the side formed by lower casing (13) - pg. 3; FIG. 2] wherein said cold plate [sheet (3)] is disposed at least partially thereon [shown in FIGS. 1-2], and at least one second side [the side formed by upper casing (12) - pg. 3; FIG. 2] having vents [see pg. 4 the upper surface of deflecting partition (17) is provided with a plurality of circular through holes arranged in an array”); FIGS. 2-3].  
25.	Regarding claim 6, Hu further discloses wherein said second side [the side formed by upper casing (12) - pg. 3; FIG. 2] further comprises at least one central section [shown in the annotated excerpt of FIG. 2 (provided below)] having vents [see pg. 4 (“the upper surface of deflecting partition (17) is provided with a plurality of circular through holes arranged in an array”); FIGS. 2-3] and at least one wing [see “wing” indicated in the annotated excerpt of FIG. 2 below]  extending out from said at least one central section.  

    PNG
    media_image2.png
    258
    611
    media_image2.png
    Greyscale

ANNOTATED EXCERPT OF FIG. 2 OF HU
26.	Regarding claim 7, Hu further discloses at least one additional wing [see “additional wing” indicated in the annotated excerpt of FIG. 2 above].   
27.	Regarding claim 8, Hu further discloses wherein said vents are disposed on both said first side [thermal through holes (14) (pgs. 3-4; FIGS. 1-2)] and on said second side [see pg. 4 (“the upper surface of deflecting partition (17) is provided with a plurality of circular through holes arranged in an array”); FIGS. 2-3].  
28.	Regarding claim 9, Hu further discloses wherein said vents [(14)] on said first side [the side formed by lower casing (13)] are disposed in a region adjacent to said plurality of handles [(19)] [clearly seen in FIGS. 1-2].  
claim 10, Hu further discloses wherein said vents [(14)] on said first side [the side formed by lower casing (13)] extend on an angle [clearly seen in FIGS. 1-2].    
30.	Regarding claim 11, Hu further discloses at least one transformer which is configured to provide direct power to the apparatus [power supply adaptor - pg. 4].
31.	Regarding claim 12, Hu further discloses at least one fan [heat dissipating fan (8) - pg. 4; FIG. 2], wherein said at least one fan [(8)] is positioned inside of the housing [(1)] [see FIG. 2].  
32.	Regarding claim 13, Hu further discloses wherein said at least one fan [(8)] is positioned adjacent [lying near or close] to said at least one chiller [(5)] [see FIG. 2].  
33.	Regarding claim 14, Hu further discloses vents [thermal through holes (14) (pgs. 3-4; FIGS. 1-2) and/or the plurality of circular through holes provided on the upper surface of deflecting partition (17) (pg. 4, ; FIGS. 2-3)], wherein said vents are configured to provide air passage into and out of the housing [(1)].  
34.	Regarding claim 15, Hu further discloses wherein the at least one chiller [(5)] has ribs [ribs of heat sink (7) - see pg. 3 (“the upper and lower surfaces of the semiconductor refrigerating chip 5 are respectively connected to the lower surface of the heat sink 7…”); and FIG. 2].

Claim Rejections - 35 USC § 103
35.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
37.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of U.S. Patent Application Publication No. 2013/0104569 to Ballnik (“Ballnik”).
38.	Regarding claim 4, Hu discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hu does not, however, disclose:
at least one battery.  
	However, it was well known in the art, before the effective filing date of the claimed invention, to power heating/cooling devices using a variety of power sources, including, e.g., batteries. 
	As one example, Ballnik, in a similar field of endeavor, teaches a cooling device (110) that provides a chilling effect, which is applied to a body of a human [e.g., ¶’s [0012]-[0013]]. 
Ballnick teaches powering the device using various power sources, including a battery [see ¶[0023] (“Cooling device 110 also includes a power source 122, which provides power to various components. In one embodiment, power source 122 provides DC power. However, an AC power source might also be used together with an AC to DC converter. Power sources might include a disposable battery or a rechargeable battery. In addition, an automotive power point might be leveraged as a power source, such as a lighter port or a USB port. That is, an appropriate plug might be provided that is connected to cooling device 110 and that engages with a respective automotive power point”)].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hu to include and utilize at least one battery as a power source, as explicitly taught by Ballnick, since such modification amounts merely to the substitution of one well-known power source for another, yielding only predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, such a modification (to utilize a battery) would clearly enhance the portability of the device of Hu, as proximity to a plug would not be required.  

Double Patenting
39.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
40.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/289,611 (the “’611 Application”) entitled “COLD TREATMENT APPARATUS” (published as U.S. Patent Application Publication No. 2020/0060868 on Feb. 27, 2020).  
41.	Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the co-pending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  




Response to Arguments
42.	As noted above, the 10/27/21 Amendment has overcome the rejections under §§ 112(b), 102, & 103 previously set forth in the 07/27/21 Action.
43.	The rejection of claim 5 under § 112(b) has been maintained, since it was not addressed in the 10/27/21 Amendment.
44.	New claim objections and rejections under §§ 112(b), 102, & 103 are set forth herein, necessitated by Applicant’s Amendment.
45.	The non-statutory double patenting rejection has been maintained.  Claim 1 of the ‘611 Application, as currently pending, teaches all of the limitations of claim 1 of the instant application.  Hence, the rejection is maintained.  

Conclusion
46.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794